Citation Nr: 1139480	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  10-00 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an acquired psychiatric disorder other than PTSD, to include bipolar disorder, depression, anxiety disorder, and adjustment disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for insomnia.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a head injury.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right arm disability.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability, and if so, whether service connection should be granted.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to September 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran testified before the undersigned Veterans Law Judge at the RO in May 2011.  A transcript of his hearing has been associated with the record.

The appeal with respect to a psychiatric disorder has been characterized by the RO as "entitlement to service connection for PTSD."  However, the record contains diagnoses of other acquired psychiatric disorders and the parties agreed at the May 2011 hearing that the issues should be more broadly construed.  Accordingly, the issues have been recharacterized as entitlement to service connection for PTSD as well as for an acquired psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issue of entitlement to service connection for a back disability, PTSD, and for an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for insomnia was denied in a May 2003 rating decision; the Veteran did not appeal.

2.  The evidence received since the May 2003 rating decision is cumulative or redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for insomnia.

3.  Service connection for residuals of a head injury, a right arm disability, and a low back disability was denied in a May 2003 rating decision; the RO continued denial of these issues in a September 2003 rating decision; the Veteran submitted a notice of disagreement and a statement of the case and supplemental statement of the case were issued; the Veteran did not file a timely substantive appeal.

4.  Regarding residuals of a head injury and a right arm disability, the evidence received since the September 2003 rating decision is cumulative or redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection.

5.  Regarding a low back disability, the evidence received since the September 2003 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection

6.  Service connection for bilateral hearing loss disability was denied in a January 2005 rating decision; the Veteran did not appeal.

7.  The evidence received since the January 2005 rating decision is cumulative or redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss disability.

CONCLUSIONS OF LAW

1.  The May 2003, September 2003, and January 2005 rating decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2011).

2.  New and material evidence has not been received to reopen the claims of entitlement to service connection for insomnia, residuals of a head injury, a right arm disability, and bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

Also, during the pendency of this appeal, the Court issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id.

A letter dated in July 2006 discussed the evidence necessary to support a claim of entitlement to service connection.  The Veteran was asked to provide specific information concerning the stressful incidents that led to his claimed PTSD.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

In February 2007 the Veteran was advised of the basis for the previous denial of his claim of entitlement to service connection for bilateral hearing loss.  The definition of new and material evidence was discussed.  The evidence of record was listed and the Veteran was told how VA would assist him.  

In June 2007 the Veteran was advised of the basis for the previous final denials of service connection for a right arm disability, a low back disability, residuals of a head injury, and insomnia.  The meaning of new and material evidence was discussed.  The evidence of record was listed and the Veteran was told how VA would assist him.  

The Veteran was advised of the status of his claim in February 2009.  

The Board finds that the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

With respect to VA's duty to assist, relevant VA and private records have been obtained and associated with the record.  The Veteran has been afforded the opportunity to testify before the undersigned.  Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  Neither the Veteran nor his representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of organic disease of the nervous system may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

	Insomnia

Service connection for insomnia was denied in a May 2003 rating decision.  The RO indicated that there was no evidence that the Veteran was treated for the condition in service.  It pointed out that while the separation examination report noted the Veteran's reported history of difficulty falling asleep, no medical diagnosis was provided.  

The record at the time of the May 2003 rating decision included the Veteran's service treatment records.  They reflect no diagnosis or abnormal finding suggestive of insomnia.  On separation examination in August 1989, the Veteran endorsed frequent trouble sleeping.  When questioned by the examiner, he stated that it took him two to five hours to fall asleep and that he was nervous and depressed over being in the Army.  Clinical examination was neurologically negative.  The examiner did not include any comments in the summary of defects and diagnoses, and the Veteran was deemed qualified for separation.

Also of record were VA treatment records for the period from September 2001 to May 2003.  These records pertain mainly to psychiatric treatment.  A diagnosis of bipolar disorder is noted in August 2002.  In January 2003 the Veteran reported that he had been diagnosed with bipolar disorder.  He endorsed various symptoms, including insomnia.  In February 2003 the Veteran was prescribed medication to help him sleep.  

Since the May 2003 rating decision, VA and private treatment records were added to the file.  In October 2004 the Veteran reported that his sleep was affected by back pain.  Subsequent VA records reflect the Veteran's complaint of limited sleep in the context of his psychiatric complaints.  They also show statements by providers that sleep problems and insomnia were affected by back, wrist, and knee pain.

Also added to the file was the Veteran's 2011 testimony.  He denied having had insomnia prior to service.  He suggested that his insomnia was aggravated by the head injury in service.  

Having carefully reviewed the record, the Board has concluded that new and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for insomnia.  As noted, the RO denied the Veteran's claim because it determined that there was no evidence of treatment in service and no medical diagnosis.  Since then, there has been no new lay or medical evidence added to the record which tends to show an independent medical diagnosis of insomnia.  The Veteran's description of his symptoms was of record at the time of the 2003 decisions and is thus redundant.  While there is evidence showing current complaints of trouble sleeping, this evidence is not material in that it does not address the defect previously noted by the RO as its basis for the May 2003 final denial.  In essence, the evidence added to the record since the May 2003 decision shows that the Veteran's psychiatric symptoms include sleep difficulty.  This evidence does not demonstrate incurrence or aggravation of insomnia in service.  In summary, the defect existing at the time of the May 2003 rating decision has not been cured, and the claim may not be reopened.

	Residuals of Head Injury

The RO denied service connection for residuals of a head injury in a May 2003 rating decision.  It noted that the service treatment records documented one incident during which the Veteran had fallen on ice and hit his head, resulting in a laceration to the left eye area.  It pointed out that no further treatment was required during service and that the separation examination was silent with respect to the injury.  It concluded that there was no evidence of treatment for or diagnosis of a head injury in service.

In September 2003 the RO continued denial of the Veteran's claim.  It noted that there was no indication in the service treatment records of a concussion, despite the Veteran's statement during discharge examination that he was hit over the head by a board during service.  It also pointed out that VA records did not show treatment for chronic residuals of a head injury in service.

The record at the time of the September 2003 rating decision included the Veteran's service treatment records.  They show that in February 1988 the Veteran was seen following a fall.  He related that he was running on ice and fell, hitting his head on the pavement.  He sustained lacerations to his left eye that received three sutures.  Examination showed pupils equal, round, reactive to light and accommodation (PERRLA).  On separation examination in August 1989 the Veteran endorsed head injury.  He clarified that he had a concussion when he was hit over the head with a board.  He denied frequent or severe headache, dizziness or fainting spells, and epilepsy or fits.  His head was normal on clinical examination.  He was neurologically normal.  The examiner concluded that the Veteran was qualified for separation.
 
Also included in the record were VA treatment records dated from September 2001 to May 2003.  A January 2003 mental health evaluation report notes the Veteran's past medical history.  He stated that he had a concussion in the Army and lost consciousness for about 30 seconds.  He provided no additional details.  

The record also included a May 2003 written statement by the Veteran, with additional details supplied by B.J.H., identified as a witness.  In this statement, the Veteran indicated that he had a major concussion and required multiple stitches to his face as the result of having a large wooden plank broken over his head by a group of South Korean nationals.  He indicated that he lost consciousness for a period long enough to allow the military police to arrive.  He noted that he was placed under 24-hour supervision due to the serious nature of the injury.  B.J.H. added that he witnessed this incident.

Evidence added to the record since the September 2003 rating decision includes VA and private treatment records.  They are negative for any diagnosis or abnormal finding suggestive of head injury residuals.  

A VA treatment record indicates the Veteran's report of headaches since a 2008 motor vehicle accident.  In August 2008 the Veteran reported that he had suffered a closed head injury in 1988 and that he had experienced chronic headaches and mood swings.  

The report of an October 2009 neuropsychology consultation indicates that there was no clear evidence of brain injury and no indication of a decline in cognitive functioning.  The provider stated that the Veteran's difficulties appeared to be longstanding and seemed to stem from a personality disorder.  

Also added to the record was the Veteran's May 2011 testimony.  At his hearing before the undersigned, the Veteran stated that he incurred several head injuries in service.  He noted that he endorsed a head injury on discharge examination and emphasized that he referred to the injury caused during an altercation with Koreans in which he was hit with a board.  He stated that he was on a 24-hour watch to make sure he did not have fluid coming out of his ears or stop breathing due to the severity of the injury.  He testified that the injuries required sutures.  He noted that he no longer had headaches.  

The Board has reviewed the record and concluded that new and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for residuals of a head injury.  As noted, the RO denied the Veteran's claim because it determined that there was no evidence of a diagnosis relating to a head injury in service.  Since then, there has been no new lay or medical evidence added to the record which tends to show that the Veteran has residuals of a head injury.  The Veteran's assertions relating to a head injury were of record at the time of the previous RO decisions and are thus redundant.  There is no medical evidence showing that the Veteran has current residuals of an in-service head injury.  In summary, the evidence added to the record since the 2003 rating decisions not material in that it does not address the defect identified by the RO as the basis for its previous final denial.  In essence, the evidence added to the record since the 2003 rating decisions is negative for a head injury in service and any residuals of that claimed injury.  As such, the defect existing at the time of the September 2003 rating decision has not been cured, and the claim may not be reopened.

	Right Arm Disability

Service connection for residuals of a right arm injury was denied in a May 2003 rating decision.  The RO noted that there was no evidence that the Veteran was treated for or diagnosed with a right arm injury in service.  In September 2003 the RO confirmed the denial of this claimed disability.  The RO reiterated that there was no record of a right arm injury in the service medical records.

The record at the time of the 2003 rating decisions included the Veteran's service treatment records.  They are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's right arm.  On separation examination in August 1989, the Veteran denied bone, joint, or other deformity; arthritis, rheumatism, or bursitis; and painful shoulder or elbow.  He did note that he had bled excessively after injury, and the examiner noted the Veteran's report that he bled a lot after cutting his right forearm on glass.  His upper extremities were normal on clinical examination.  No defects or diagnoses were  listed.  The examiner indicated that the Veteran was qualified for separation.

VA treatment records associated with the claims file at the time of the 2003 rating decision are negative for any reference to residuals of a right arm injury.

The record also contained a statement by the Veteran, with comments made by a former service colleague.  He noted that he lacerated his right arm and required approximately 151 stitches.  His colleague indicated that he was not at the duty station at the time of this claimed injury, but that he did see the Veteran shortly after the injury.

Evidence added to the record since the 2003 rating decisions also includes VA treatment records.  In August 2008 the Veteran reported a history of trauma to the right elbow with a laceration, dating to the late 1980s.  The provider did not identify scarring on physical examination.  

At his May 2011 hearing, the Veteran testified that he injured his right arm the weekend before graduation from air assault training in 1989.  He stated that he was in an altercation and put his arm through a safety glass window.  He indicated that he was treated at the hospital and was given stitches.  He indicated that there was no incident report and that he eventually removed his own stitches.  

Upon careful review of the record, the Board has concluded that new and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for a right arm disability.  As noted, the RO denied the Veteran's claim because it determined that there was no evidence that the Veteran was treated or diagnosed in service.  Since then, there has been no new lay or medical evidence added to the record which tends to show that the Veteran has residuals of the claimed right arm injury.  The Veteran's assertions relating to an injury of his right arm and treatment therefor were of record at the time of the previous RO decisions and are thus redundant.  There is no medical evidence showing that the Veteran has current residuals of an in-service injury to his right arm.  In summary, the evidence added to the record since the 2003 rating decisions not material in that it does not cure the defect identified by the RO as the basis for its previous final denial.  As such, the defect existing at the time of the September 2003 rating decision has not been cured, and the claim may not be reopened.

	Back Disability

The RO denied service connection for a low back disability in May 2003.  It noted that although the Veteran was treated on one occasion with complaints of low back pain, no chronic injury or disability of the back was shown during the remainder of service.  It also noted that there was no evidence showing any treatment for a back condition after separation.  A September 2003 rating decision confirmed the denial of service connection.

Evidence of record at the time of the 2003 rating decisions included the Veteran's service treatment records.  They reflect that the Veteran complained of low back pain in March 1988.  At that time, the provider noted that the Veteran expressed a little discomfort on examination.  The Veteran reported pain on bending.  The assessment was low back pain.  On separation examination in August 1989, the Veteran denied recurrent back pain.  His back was normal on clinical examination, and he was deemed qualified for separation.

The evidence also included VA treatment records for the period from September 2001 through May 2003.  On mental health evaluation in January 2003, the Veteran reported that he had suffered with chronic back pain.  

The record also contained a May 2003 statement by the Veteran, with comments by a former service colleague.  The Veteran stated that he sustained a serious back injury over prolonged field exercises where he was required to carry 130 pounds of gear as well as the field radio and extra batteries.  He noted that he had continued to have back problems since then.  

Evidence added to the record since the 2003 rating decisions includes both VA and private treatment records.  They reflect that the Veteran underwent treatment by a private chiropractor in February and March 2004.  In February 2004 the Veteran denied any provocative incident and reported that his symptoms had been present for a year.   The provider indicated a diagnosis of lumbar intervertebral disc degeneration.  Private treatment records dated in August and December 2008 reflects that the Veteran was involved in a moped accident.  

A December 2009 VA treatment record reflects an assessment of chronic low back pain.  

At his May 2011 hearing the Veteran denied any actual injury to his back in service.  He testified that he was forced to perform pushups with 150 pounds on his back during his time in Korea, but that he received no treatment during service.  He stated that he received treatment from VA one year following service, in 1990.  He indicated that he had been diagnosed with chronic pain syndrome.  

The Board has reviewed the record and concluded that new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a back disability.  As noted, the RO denied the Veteran's claim because it determined that no chronic disability was shown in service or thereafter.  Since the 2003 rating decision, evidence of current treatment for low back pain has been added to the record.  Moreover, the Veteran testified in May 2011 that he received treatment from VA within one year of his separation from service.  In summary, the evidence added to the record since the 2003 rating decisions is material in that it addresses the defects identified by the RO as the basis for its previous final denial.  In essence, the evidence added to the record since the 2003 rating decisions suggests that the Veteran had chronic back pain within the first year following service, and this evidence was not of record at the time of the previous final denial.  As such, the defect existing at the time of the September 2003 rating decision has been cured, and the claim may be reopened.

The Board notes that while the claim is reopened, additional development is necessary prior to a decision on the merits of the claim.  The issue of entitlement to service connection for a back disability will be further discussed in the remand below.


	Bilateral Hearing Loss Disability

Service connection for bilateral hearing loss disability was denied in a January 2005 rating decision.  The RO noted that service records reflected normal hearing in service and that a July 2004 examination also revealed normal hearing.  It concluded that the evidence of record failed to show a clinical diagnosis.  

Evidence in the claims file at the time of the 2005 rating decision included the Veteran's service treatment records.  They show no diagnosis, complaint, or abnormal finding pertaining to the Veteran's hearing acuity.  At his August 1988 separation examination, the Veteran endorsed hearing loss and ear trouble.  The examiner clarified that the Veteran thought he had a hearing loss.  On audiometric testing the following puretone thresholds were recorded:





HERTZ




500
1000
2000
3000
4000

Right
10
5
10
10
10

Left
20
10
5
19
10


Hearing loss was not listed in the summary of defects and diagnoses.  

The record also contained the report of an August 2004 VA audiology consultation.  The audiologist indicated that a private audiogram had revealed normal hearing bilaterally and 100 percent speech discrimination.  She suggested routine hearing evaluations and use of hearing protection when exposed to noise.

Evidence added to the record since the 2005 rating decision includes both VA and private treatment records.  They are silent with respect to any diagnosis, complaint, or abnormal finding pertaining to the Veteran's hearing acuity.  

A September 2006 VA problem list does not include any notation of hearing loss.  A March 2009 medical history taken by a VA provider is negative for reports of hearing problems.  The report of an August 2009 VA primary care encounter notes that the Veteran's tympanic membranes were clear.  His complaints did not include any referable to hearing difficulty, and he did not indicate any such history.  

At his May 2011 hearing, the Veteran testified that he had not been treated for hearing loss.  He stated that he sometimes had a hard time hearing.

Having carefully reviewed the record, the Board has concluded that new and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss disability.  As noted, the RO denied the Veteran's claim in 2005 because there was no evidence of hearing loss in service and no evidence of a current diagnosis of hearing loss disability.  Since then, there has been no new lay or medical evidence added to the record which tends to show that the Veteran is currently diagnosed with bilateral hearing loss disability.  In essence, the evidence added to the record since the RO's 2005 decision does not show current hearing loss.  Rather, the evidence is completely negative with respect to any complaint or reported history of hearing loss.  In fact, at the 2011 hearing before the undersigned, the Veteran testified that he had not been treated for hearing loss disability, only that he sometimes had difficulty hearing.  None of the evidence added to the record since the January 2005 decision indicates hearing loss in service or a current diagnosis of hearing loss disability.  In summary, the defect existing at the time of the January 2005 rating decision has not been cured, and the claim may not be reopened.


ORDER

New and material not having been received, the petition to reopen the claims of entitlement to service connection for insomnia, residuals of a head injury, a right arm disability, and bilateral hearing loss disability is denied.

New and material having been received, the petition to reopen the claim of entitlement to service connection for a back disability is granted.


REMAND

	Psychiatric Disorder

As noted above, the Veteran seeks service connection for PTSD.   However, the record contains diagnoses of other acquired psychiatric disorders and the parties agreed at the May 2011 hearing that the issues should be more broadly construed.  Accordingly, the issues have been recharacterized as entitlement to service connection for PTSD as well as for an acquired psychiatric disorder other than PTSD.  See Clemons.

With respect to psychiatric disorder other than PTSD, the Board observes that on separation examination in August 1989, he reported frequent trouble sleeping, depression or excessive worry, and nervous trouble.  He indicated that he was nervous and depressed about being in the Army.  The record reflects a history of post-service psychiatric treatment, and the Veteran has essentially indicated that he had psychiatric symptoms in service and in the years following service.  In light of the Veteran's report of symptoms in service and his assertions of continuity since service, the Board concludes that a VA examination is warranted to address the etiology of any currently present acquired psychiatric disorder.

Regarding the claim of entitlement to service connection for PTSD, the Board observes that the Veteran has claimed that he was physically and emotionally abused by his superiors during service.  There are special development procedures that pertain to the processing of claims of entitlement to service connection for PTSD based on personal assault.  VA has special evidentiary development procedures, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999) (citing VA Adjudication Procedural Manual M21-1), Part III, paragraph 5.14(c).  These special evidentiary procedures for PTSD claims based on personal assault are substantive rules that are the equivalent of VA regulations.  See YR v. West, 11 Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: Records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to: Request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor in allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

The Board notes that the Veteran has not received the required notice.  On remand, the RO should issue notice to the Veteran explaining the evidence necessary to corroborate a stressor during service to support his claim for PTSD due to personal assault, pursuant to 38 C.F.R. § 3.304(f).  This requirement is consistent with the VCAA's duty to inform the claimant of the information and evidence needed to substantiate the claim.  See 38 C.F.R. § 3.159(c) (2011).

	Back Disability

Regarding the Veteran's claimed back disability, the Board observes that the Veteran did report low back pain during service.  He testified in May 2011 that he received treatment at a VA facility within one year of separation from service, and essentially contends that he has experienced symptoms since service.  The Board concludes that an examination is also warranted with respect to this claim.

Finally, the Board notes that in August 2011 the Veteran indicated that he was receiving treatment at the Honolulu VA Medical Center.  Records of current treatment should be obtained prior to further adjudication of the Veteran's appeal.

In light of the above discussion, the Board finds that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Honolulu VA Medical Center for the period from May 2011 to the present.  Efforts to obtain these records should be fully documented in the record.

If VA is unable to secure any identified records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2.  Send the Veteran an appropriate stressor development letter.  The Veteran should be notified that in-service personal assault may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304(f)(3).  All specific examples of alternative sources of evidence listed in 38 C.F.R. § 3.304(f)(3) must be included in the notification to the Veteran.

The Veteran should be requested to provide further detail concerning the claimed stressful incident(s) in service.

3.  The RO should then review the record and determine whether there is sufficient information to attempt verification of any claimed stressor.  If so, the appropriate steps should be taken to attempt verification of the Veteran's claimed stressor(s).

The below development should not be accomplished until the development outlined in paragraphs 1 and 2.

4.  Upon completion of the action specified in paragraphs 1 and 2, schedule the Veteran for a VA psychiatric examination to determine the etiology of any currently present acquired psychiatric disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify the nature and extent of any currently demonstrated acquired psychiatric disorder.  

With respect to any currently present acquired psychiatric disorder other than PTSD, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the disorder is related to any disease or injury in service.

If any reported stressor is verified, the examiner should also be asked to determine whether the Veteran has PTSD which is related to a verified stressor(s).  The examiner should be advised of the stressor or stressors that have been verified.  A diagnosis of PTSD under DSM IV criteria should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

5.  Upon completion of the action specified in paragraph 1, schedule the Veteran for a VA examination to determine the etiology of his claimed back disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all currently present back disabilities.  With respect to each identified back disability, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present back disability is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

6.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

7.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


